Citation Nr: 1113425	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  03-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the service-connected residuals of a coccygectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from October 1978 to September 1982.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the RO that assigned an increased rating of 40 percent for the service-connected coccyx disability.

The Board issued a decision in December 2004, denying the Veteran's claim for a higher evaluation.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In March 2008, the Court issued a decision and Order vacating the Board's decision and remanding the case for compliance with directives specified in the Order.

In March 2009, the case was remanded for additional notice and development consistent with the.  


FINDING OF FACT

The service-connected residuals of a coccygectomy is shown to be manifested by no more than pain, reduced range of motion and stiffness; neither ankylosis, persistent symptoms compatible with sciatic neuropathy, nor incapacitating episodes are not demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 40 percent for the service-connected residuals of a coccygectomy have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.71a including Diagnostic Code 5298-5294 (2003); Diagnostic Code 5298-5236 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

The May 2002 and April 2009 letters provided the Veteran with notice of VA's duties to notify and assist her in the development of her claim consistent with the laws and regulations outlined above.

In this regard, the letters informed her of the evidence and information necessary to substantiate her claim, the information required of her to enable VA to obtain evidence in support of her claim, and the assistance that VA would provide to obtain information and evidence in support of her claim.  She was also given appropriate notice regarding how disability ratings and effective dates of awards were assigned.

Although complete notice was not provided prior to the initial adjudication of the claim, which constitutes a notice timing defect, the matter was readjudicated by a June 2010 Supplemental Statement of the Case (SSOC), which cured the defect.  See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a Statement of the Case or Supplemental Statement of the Case [SSOC], is sufficient to cure a timing defect).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).

The Veteran's service treatment records are associated with her claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations.  VA's duty is met.


Legal Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings may be appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2010).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).  A claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

However, when a veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).

During the course of this appeal, the regulations for rating disabilities of the spine were revised, effective September 23, 2002 and September 26, 2003.  67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  

Since the rating criteria for rating back disabilities changed during the pendency of the Veteran's appeal, the question arises as to which set of rating criteria applies.

Generally, the rule that the Veteran is entitled to the more favorable of the two versions of a regulation that was revised during his appeal allows application of the prior version of the regulations to the period on or after their effective dates.  See VAOPGCPREC 3-2000 (April 10, 2000).  

Thus, the Board will consider the claim under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions.

Since the RO has considered and notified the Veteran of both the old and the new versions of the relevant criteria, there is no prejudice to the Veteran in terms of lack of notice of the regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's service-connected coccyx disability is rated by the RO under the provisions of Diagnostic Code 5298-5294.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Diagnostic Code 5298 is the only code that specifically pertains to the coccyx.  Under its provisions, a zero percent evaluation is assigned for partial or complete removal of the coccyx, without painful residuals; a 10 percent evaluation is assigned for removal of the coccyx with painful residuals.  See 38 C.F.R. § 4.71a (2010).  Notably, there was no change to this code during the course of the appeal.

Diagnostic Code 5294 relates to sacro-iliac injury and is rated according to the criteria for lumbosacral strain.  Under these criteria, a 40 percent rating is assigned for severe injury with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, Code 5295 (effective prior to September 26, 2003).

The Veteran's coccyx disability currently is in receipt of the highest evaluation available under this rating provision.

The only other codes pertaining to the spine that provide ratings in excess of 40 percent are Codes 5285 (residuals of fractured vertebra), 5286 (complete bony fixation (ankylosis) of the spine), and 5293 (intervertebral disc syndrome).

A 60 percent evaluation is assigned for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to September 23, 2002).

Under the revised provisions of Diagnostic Code 5293, in effect from September 23, 2002 to September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assigned.  A 40 percent rating is for application where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  The reclassified diagnostic codes include Codes 5235 (vertebral fracture or dislocation), 5236 (sacroiliac injury and weakness), 5237 (lumbosacral strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease provide that unfavorable ankylosis of the entire spine is assigned a 100 percent rating; unfavorable ankylosis of the entire thoracolumbar spine is assigned a50 percent rating; and unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine is assigned a40 percent rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.


Analysis

At the outset the Board observes that an additional evaluation under Diagnostic Code 5298 is impermissible because that would entail consideration of the same symptomatology used in assigning the 40 percent evaluation under Diagnostic Code 5236.  38 C.F.R. § 4.14; Esteban, supra.

As noted, the service-connected disability is assigned the maximum rating available under Diagnostic Code 5295.  Therefore, the Board will consider all potentially applicable versions or alternatives for evaluating disability of the spine during this period.

On June 2002 VA examination, the Veteran reported wearing a neck brace 100 percent of the time.  She was treated with steroid injections and a nerve block and used Vicodin, although it was not as effective as it had been in the past.  All subjective information since the report of July 2001 was unchanged.  

The examiner noted that the Veteran walked into the examination room with significant distress and pain and appeared to favor the right lower extremity.  She otherwise ambulated within normal limits.  She was able to sit 30 minutes during the interview process without verbalized or apparent pain/distress.  

The Veteran could not demonstrate a tandem gait without difficulty and instability.  There was diminished strength in ankle flexion and dorsiflexion.  The Veteran's spine demonstrated forward flexion to approximately 15 degrees, bilateral lateral bending to approximately 10 degrees, and bilateral rotation to approximately 15 degrees.  

The June 2002 treatment records indicated that the Veteran complained of low back pain that radiated to the left lower extremity, stiffness and spasms.  The spine demonstrated forward flexion to 30 degrees.  Muscle strength was 5/5, and sensory testing was intact.  There was difficulty eliciting a left ankle jerk.  Her deep tendon reflexes were intact, and she could heel and toe walk.  The impression was that of musculoskeletal, non-neuropathic or myelopathic back and hip pain.

A November 2002 VA treatment record noted that the Veteran complained of occasional radiation of pain to the right leg without numbness or burning.  The straight leg raise test was negative.  She reported having difficulty walking for long distances.  There was normal motor strength.

At an April 2008 VA examination, the Veteran reported having radiculopathy from the buttocks to the legs.  She also complained of constant, chronic burning pain and drawing sensation in the sacral area as well as stiffness in the coccyx area.  She rated her pain as 9/10 with daily flare-ups of radiculopathy pain from the buttocks to her legs.  

The flare-ups were noted to be 10/10 and resolved within 4 days with heat, ice, a TENS unit and rest.  She reported having limitation of motion and functional impairment with flare-ups.  She indicated that no physician had prescribed bed rest.  Her gait was normal, and she was not currently using an assistive device.  

On examination, there were no abnormalities noted in the coccyx area.  There was no misalignment, deviation, abnormal bony prominences, abnormal musculature, scoliosis or kyphosis.  Upon palpation, she complained of pain in the coccyx area with right-sided radiculopathy to the buttocks.  

There was no radiculopathy pain or numbness to the legs.  A neuromuscular evaluation showed no paralysis, neuritis or neuralgia.  Motor strength was 4/5, bilaterally.  Forward flexion of the thoracolumbar spine was performed to 40 degrees with pain at the end; extension was to 30 degrees with a pulling sensation but no pain; lateral flexion was to 20 degrees with pain at the end; left lateral rotation was to 25 degrees with pain at the end, and right lateral rotation was to 30 degrees with complaints of a pulling sensation but no pain.  There was no change in motion with repetition, nor was there weakness, incoordination, or easy fatigability.  

On March 2010 VA examination, the Veteran reported taking no pain medication.  She obtained relief through a TENS unit and heating pads.  She did not wear a brace or special shoes.  She used a cane approximately 2 to 3 times a week.  

The Veteran complained of a burning pain in her low back over the coccyx, which she rated as 10/10.  There were no flare-ups; her pain was usually steady but severe.  She lived alone and attended to the activities of daily living with ease.  She had help with shopping, but cooked and cleaned on her own.  Living downtown, she was in close proximity to the library, stores and businesses and walked to these places.  She could stand for at least 10 minutes before having to sit down due to back pain.  

On examination, the Veteran's forward flexion of the thoracolumbar spine was from 0 to 55 degrees, extension was from 0 to 15 degrees, left lateral flexion was from 0 to 20 degrees, right lateral flexion was from 0 to 25 degrees, and bilateral lateral rotation was from 0 to 25 degrees.  No changes were produced with repetitive motion, nor was there pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner also stated that there was no ankylosis.

The examiner opined that the Veteran's condition was mild to moderate.  While the Veteran had an issue with pain and appeared to be hypersensitive to touch, her hypersensitivity was out of proportion to what would be expected.  

The examiner also noted that the Veteran also had fibromyalgia and lupus (both nonservice-connected disorders), which were both notoriously painful diseases.  Despite her complaints of steady pain at an intensity of 10/10, she was noted to ambulate down the hallway to and from the examining room without difficulty; she did not take any narcotic pain medication and lived alone and cared for herself.  

The examiner indicated that it was hard to imagine anyone with pain at the 10/10 level not taking any form of pain control and that the fact that the Veteran denied the use of medication provided some insight into her true level of pain.  

The Veteran also reported that, because she lived downtown she could walk to many locations such as the library without difficulty, which was 3 blocks each way.  In the examiner's view, she appeared to function at a relatively high level with no associated symptoms such as bowel/bladder involvement, stiffness, fatigue, spasms, or weakness in either leg.  

The examiner was surprised that, twice without being asked, she leapt out of her seat quickly and easily and spun around to point to an area on her back when he asked her where she had pain.  

The examiner stated that the Veteran did not have radiculopathy.  Although she reported having pain going to the right buttocks, there was no true radiculopathy since the pain did not go below the knee to the foot.  

It was also noted that the Veteran complained of a global weakness that was not specific to any muscle group.  The motor strength in the lower extremities was 5/5 and reflexes were 2+.  Significantly, the examiner indicated that the Veteran had no symptoms of intervertebral disc syndrome.  No nerve root appeared to be focally weak and her sensation was intact.  


Criteria in Effect Prior to September 23, 2002

Considering the evidence under the criteria in effect prior to September 2002, a higher rating is not assignable under Diagnostic Codes 5285 or 5286 since the evidence does not demonstrate vertebra fracture or ankylosis.  See March 2010 VA examination report.

The Board also finds that a higher rating of 60 percent is not warranted under Diagnostic Code 5293.  In this regard, the service-connected disability has not been shown to include intervertebral disc syndrome.  See March 2010 VA examination report.  

Moreover, the service-connected disability may not be rated by analogy under this Diagnostic Code because it is not show to be manifested by persistent symptoms compatible with sciatic neuropathy with characteristic pain and muscle spasm, absent ankle jerk.  

Although the Veteran complained of pain, weakness and radiculopathy, there was no objective evidence of any of these manifestations other than pain.  Her reported weakness was global and not specific to any muscle group; her reflexes were present, and sensation was intact; no nerve root appeared weak.  

The examiners also indicated that there was no true radiculopathy or objective evidence of numbness to the legs.  There was also no paralysis, neuritis, or neuralgia, and motor strength in the lower extremities was measured as 4/5 and 5/5.  Thus, her subjective complaints are not shown to be consistent with objective findings on examination.  

On this record, the evidence does not show manifestations compatible with sciatic neuropathy that would warrant a higher rating of 60 percent.


Criteria in Effect from September 23, 2002 to September 26, 2003

Regarding the revised criteria for intervertebral disc syndrome that were in effect from September 23, 2002 to September 26, 2003, the Veteran had not alleged nor does the record show that she had incapacitating episodes that required treatment with bed rest prescribed by a physician.  

On the most recent VA examination, the examiner noted that the Veteran had no physician ordered bed rest or any incapacitating episodes.  Thus, the service-connected disability cannot be rated based on incapacitating episodes.  

The rating orthopedic and neurological manifestations would not result in a higher rating since the coccyx disability is not shown to have neurological involvement, and there is no higher rating assignable based purely on orthopedic manifestations.


Criteria in Effect from September 26, 2003

As for the criteria that came into effect on September 26, 2003, the General Formula does not provide a rating in excess of 40 percent in the absence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  The record does not reflect the presence of either level of impairment.

As the evidence consistently showed there was no unfavorable ankylosis in the thoracolumbar spine or in the entire spine, a higher rating is not warranted.  

Despite the Veteran's complaints that include functional impairment with flare-ups, the objective evidence and the observations by the VA examiners show that any alleged functional impairment is not so significant as to warrant a higher rating.  

While the Veteran reported complaints of pain so severe and constant that she did not have flare-ups (pain was rated at 10/10), the Board finds that any claimed flare-ups would not produce impairment greater than her demonstrated level of functioning.

On this record, the Board finds that the preponderance of the evidence is against the claim for an increased rating higher than 40 percent for the service-connected disability.

The Board has also considered whether extraschedular evaluation is appropriate in this case.

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  However, to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of the veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.

If the rating criteria reasonably describe the veteran's disability level and symptomatology, the veteran's picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.

If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate a veteran's disability picture and that picture shows the related factors discussed hereinabove, the final step requires that the case be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board has considered, under the Thun three-step analysis, whether referral for extraschedular consideration is appropriate.  However, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The evaluation of the disability takes into account whatever orthopedic and neurological manifestations that may be present as well as other factors that may be considered the basis for an increase.  There are no findings that are not contemplated by the criteria.  

Furthermore, the relatively high level of functioning noted on the 2010 examination as well as her ability to endure any associated pain without needing of any form of pain medication, presents an overall disability picture that does not appear to be exceptional.  

Therefore, the Board is not required to remand the Veteran's claim for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An increased rating in excess of 40 percent for the service-connected residuals of a coccygectomy is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


